UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAVIN DATRON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:10-cr-00088-D-1)


Submitted:   April 8, 2016                 Decided:   April 18, 2016


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kavin Datron Williams, Appellant Pro Se.        Barbara Dickerson
Kocher,   Jennifer  P.   May-Parker,   Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kavin Datron Williams appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to Sentencing Guidelines Amendment 782.                                  In

denying    Williams’       motion,      the   district       court      determined       that

Williams    received       a    statutory       minimum      sentence.         See    United

States    v.   Williams,        No.     4:10-cr-00088-D-1           (E.D.N.C.        July    9,

2015).     We ordered the Government to file a response addressing

whether     (1)     the        Government         opposes     Williams’         18    U.S.C.

§ 3582(c)(2) motion; and (2) an 18 U.S.C. § 3582(c)(2) movant

may   obtain       relief        from     the        statutory        minimum        sentence

established at sentencing where he committed his offense before

the effective date of the Fair Sentencing Act (FSA) but was

sentenced after the effective date of the FSA and before the

United    States    Supreme       Court’s         decision     in     Dorsey    v.    United

States, 132 S. Ct. 2321 (2012).

      In its response, the Government asserts that Williams did

not receive a statutory minimum sentence and may be eligible for

a   sentencing      reduction         under     18    U.S.C.     § 3582(c)(2).              The

Government has filed a motion to vacate the district court’s

order and remand the case to the district court to allow further

development of the record.              Williams agrees with the motion.

      Accordingly, we grant the Government’s motion to vacate and

remand,    vacate    the       district    court’s      July     9,    2015     order,      and

                                              2
remand for further proceedings.           We deny, as moot, Williams’

motion to appoint counsel to respond to the Government’s motion

to vacate and remand.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                     VACATED AND REMANDED




                                    3